DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I in the reply filed on 8/22/2022, is acknowledged.  Claims 6, 7, 10-13, 16-18, 20, 22, 24, 25, 42-65 and 76 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation “each of the "q" polymer arms”.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 26, 27 and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spiegel et al. (US 2015/0110742).
	Regarding claim 1, Spiegel et al. teaches direct conjugation of imiquimod and other TLR7/8 agonist to antibody recruiting molecules.  See para. [0009].  The TLR7/8 agonist is connected via a linker.  See para. [0102].  In particular, Spiegel et al. teaches that they “attached a short polyethylene glycol (PEG) linker to an imiquimod derivative and coupled all three functional motifs (PSMA binding motif, antibody recruiting motif, and TLR activating motif) to a central triazine core to generate a prototype antibody recruiting molecule conjugated to a TLR7/8 agonist” (current claims 2, 4, 26 and 27).  Para. [0196].
	Regarding claim 3, Spiegel et al. disclose the use of PEG-3 linker.  Id.
	Regarding claim 38, Spiegel et al. teaches a pharmaceutical composition comprising the disclosed compound in combination with a pharmaceutically acceptable carrier, additive or excipient.  See para. [0040].

Claim(s) 1-5, 26, 27, 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zarraga et al. (WO 2005/110013A2).
	Regarding claim 1, Zarraga et al. teaches an IRM-polymer complex that “includes one or more IRM compound attached (e.g. covalently attached) to a polymer (e.g., alkylene oxide-containing polymer).”  Abstract.  “The IRM may be a selective TLR agonist of TLR 7, or TLR 9, or an agonist of both TLR 7 and 8”.   Page 3, lines 21-22.   “In one embodiment, the IRM can be attached to a polymer using a linking group.”  Page 12, line 16.
Regarding claim 2, the IRM may be a small organic molecule.  See page 1, line 27.
Regarding claim 3, Zarraga et al. teaches “the preparation of an IRM substituted multivalent polyethylene glycol polymer” (current claims 26 and 27).  Page 18, lines 5 and 6.  This would read on “wherein the multi-armed water-soluble polymer comprises from 3 to about 50 polymer arms.”  See e.g., Reaction Scheme V, Formula XIII.
Regarding claims 4 and 5, Zarraga et al. teaches “a polyethylene glycol polymer is end capped with an IRM.”  Page 16, lines 1 and 2, see also Reaction Scheme IV, Figures X and XI.   
Regarding claim 29, “[t]he polymer (and/or the IRM-polymer complex) typically can have a molecular weight of at least 1 kDa, or at least 20 kDa, or at least 30 kDa.”  Page 5, lines 1 and 2. 

Claim Objections
Claims objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618